EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT dated as of June 2, 2003, between Jay Zager (the
"Executive") and Helix Technology Corporation, a Delaware corporation (the
"Company").

The Company and the Executive desire to enter into this Agreement to provide for
the continued employment of the Executive by the Company upon the terms and
subject to the conditions set forth herein.

Accordingly, in consideration of the premises and the mutual agreements
contained herein, the parties hereby agree as follows:

1.  Employment; Term.

(a)  Employment.  The Company hereby employs the Executive, and the Executive
hereby agrees to be employed by the Company, upon the terms and subject to the
conditions contained in this Agreement.

(b)  Term.  The term of this Agreement (the "Term") shall commence on the date
hereof and shall terminate on the Executive's "normal retirement date" as
defined in the Helix Technology Corporation Employees' Pension Plan (unless
extended by mutual agreement), except as Executive's employment is earlier
terminated pursuant to Section 4 hereof. As used herein, the term "Employment
Period" shall mean the period commencing on the date hereof and ending on the
date of termination of Executive's employment with the Company pursuant to
Section 4 hereof or upon expiration of the Term. For purposes of Section
4(d)(ii) the Executive's "Date of Hire" shall be defined to be January 14, 2002.

2.  Position; Duties; Responsibilities.

(a)  Position and Duties.  The Company shall employ the Executive as a senior
officer of the Company. The Executive shall faithfully and loyally perform to
the best of his abilities all the duties reasonably assigned to him hereunder,
shall devote his full time, attention and effort to the affairs of the Company
as is reasonably necessary for the proper performance of such duties and shall
use his reasonable best efforts to promote the interests of the Company. Any
other commitments or activities which might impinge on the Executive's full-time
performance of such duties shall be reported to and approved by the Chairman of
the Board of Directors of the Company (the "Board") and the President of the
Company.

(b)  Responsibilities.  The Executive shall have responsibilities and authority
as are customarily exercisable by a senior officer, subject in each case to the
general supervision and direction of the Board, the Chairman of the Board and
the President of the Company.

3.  Compensation.

(a)  Base Salary.  During the Employment Period, the Company shall pay to the
Executive an annual base salary at the rate of $240,000 per annum, payable in
accordance




--------------------------------------------------------------------------------






with the Company's executive payroll policy. Such base salary shall be reviewed
annually, commencing January 1, 2003, and may be increased (but shall not be
decreased except in conjunction with a general reduction of executive salaries),
as determined by the Company's Human Resources and Compensation Committee (the
"Compensation Committee"). The Executive's base salary, as increased or
decreased hereunder, is referred to herein as the "Base Salary."

(b)  Annual Performance Bonus.  In the discretion of the Company's Compensation
Committee, the Executive shall be eligible to receive an annual performance
bonus payable in cash for each full or partial fiscal year of the Company during
the Employment Period in accordance with the Company's performance-based bonus
program for Executive Officers.

(c)  Stock Options.  In the discretion of the Company's Compensation Committee,
the Executive shall be eligible to receive from time to time options ("Options")
to purchase shares of Company common stock ("Common Stock") pursuant to the
terms of the Company's 1996 Equity Incentive Plan.

(d)  Supplemental Key Executive Retirement Plan.  In addition to the
compensation and benefits to which the Executive is entitled hereunder, the
Executive shall be entitled to participate in the Company's Supplemental Key
Executive Retirement Plan (the "Supplemental Retirement Plan") in accordance
with its terms.

(e)  Reimbursement of Expenses.  The Company shall reimburse the Executive for
all expenses necessarily and reasonably incurred by him during the Employment
Period in connection with the business of the Company, upon presentation of
proper receipts or other proof of expenditure and subject to such reasonable
guidelines or limitations as are established by the Company from time to time.

(f)  Participation in Benefit Plans.  During the Employment Period, the
Executive shall be entitled to participate in any profit sharing plan,
retirement plan, group life insurance plan or other insurance plan or medical
expense plan maintained by the Company for its senior executives generally.

4.  Termination.

(a)  Death.  Upon the death of the Executive, this Agreement shall automatically
terminate and all rights of the Executive and his heirs, executors and
administrators to compensation and other benefits hereunder shall cease, except
for (i) compensation which shall have accrued to the date of death, including
accrued Base Salary up to the date of termination, prorated Bonus (based on the
same percentage of accrued Base Salary as compared to annual Base Salary
multiplied times the average of the annual Bonuses paid to the Executive for the
three fiscal years of the Company preceding the Executive's death) and any
amounts payable pursuant to the Supplemental Retirement Plan and (ii) the rights
to indemnification under Section 5 hereof.

2








--------------------------------------------------------------------------------



(b)  Disability

.  The Company may, at its option, terminate this Agreement upon written notice
to the Executive if the Executive, because of physical or mental incapacity or
disability, fails in any material respect to perform the services required of
him hereunder for a continuous period of 180 days. Upon such termination, all
obligations of the Company hereunder shall cease, except for (i) compensation
which shall have accrued to the date of termination, including accrued Base
Salary up to the date of termination, prorated Bonus (based on the same
percentage of accrued Base Salary as compared to annual Base Salary multiplied
times the average of the annual Bonuses paid to the Executive for the three
fiscal years of the Company preceding the termination of this Agreement pursuant
to this Section 4(b)) and any amounts payable pursuant to the Supplemental
Retirement Plan, (ii) the rights to indemnification under Section 5 hereof and
(iii) the Company shall continue to pay the Executive 60% of Base Salary as it
exists on the date of termination, less any payments to the Executive under the
Company's long-term disability protection plan or other plan, through the period
beginning on termination of the Executive's employment with the Company by
reason of disability and ending on the Executive's normal retirement date as
defined in the Company's pension plan. In the event of any dispute regarding the
existence of the Executive's incapacity hereunder, the matter shall be resolved
by the determination of a majority of three physicians qualified to practice
medicine in the state of the Executive's residence, one to be selected by each
of the Executive and the Board and the third to be selected by such two
designated physicians. For this purpose, the Executive shall submit to
appropriate medical examinations.

(c)  Cause. (i)  The Company may, at its option; terminate the Executive's
employment under this Agreement for "Cause" (as hereinafter defined). A
termination for Cause shall not take effect until and unless the Company
complies with this Section 4(c)(i). The Executive shall be given written notice
by the Company of the intention to terminate his employment hereunder for Cause
(the "Cause Notice"). The Cause Notice shall state the particular action(s) or
inaction(s) giving rise to termination for Cause.

(ii)  As used in this Agreement, the term "Cause" shall mean any one or more of
the following, in any case as determined to have occurred by not less than
two-thirds of the directors then serving on the Board:

(A)  the Executive's refusal to perform specific directives of the Board which
are consistent with the scope and nature of the Executive's duties and
responsibilities as set forth herein or a material violation by Executive of the
policies, procedures or rules of the Company;

(B)  the Executive's commission of, or conviction for, a felony or any act
involving fraud, embezzlement, theft, misrepresentation, dishonesty or moral
turpitude;

(C)  the Executive's indictment for commission of a material crime on the basis
of alleged facts of such a serious nature that the Company has reasonable cause
to believe that the Executive cannot effectively discharge the Executive's
duties and responsibilities, or the Executive's indictment for the commission of
a material business related crime;



3






--------------------------------------------------------------------------------





(D)  any gross or willful misconduct of the Executive resulting in substantial
loss to the Company or substantial damage to the Company's business or
reputation;

(E)  gross neglect of the Executive's duties resulting in substantial loss to
the Company or substantial damage to the Company's business or reputation; or

(F)  any material breach by the Executive of this Agreement or any
non-competition agreement between the Executive and the Company.

(iii)  The exercise of the right of the Company to terminate this Agreement
pursuant to this Section 4(c) shall not abrogate the rights or remedies of the
Company in respect of the breach giving rise to such termination.

(iv)  If the Company terminates the Executive's employment for Cause, he shall
be entitled to:

(A)  accrued Base Salary through the date of the termination of his employment;

(B)  any amounts owing but not yet paid pursuant to Section 3(e); and

(C)  other or additional benefits to the extent required by any applicable plans
and programs of the Company.

(v)  Notwithstanding anything to the contrary contained in this Agreement, if,
following a termination of the Executive's employment for Cause, a court of
competent jurisdiction, in a final determination, determines that the Executive
was not guilty of the conduct that formed the basis for the termination, the
Executive shall be entitled to the payments and the economic equivalent of the
benefits he would have received had his employment been terminated by the
Company without Cause.

(d)  Termination Without Cause.  If, during the Employment Period, the Company
terminates the employment of the Executive hereunder for any reason other than a
reason set forth in Section 4(a), 4(b) or 4(c):

(i)  concurrent with such termination, the Company shall pay to the Executive an
amount equal to his accrued Base Salary up to the date of termination, prorated
Bonus (based on the same percentage of accrued Base Salary as compared to the
annual Base Salary multiplied times the average of the annual Bonuses paid to
the Executive for the three fiscal years of the Company preceding such
termination of employment) and any amounts payable pursuant to the Supplemental
Retirement Plan, in each case accrued through the date of termination;

(ii)  the Company shall continue to pay the Executive his Base Salary, average
Bonus (based on the average of the annual Bonuses paid to the Executive for the
three

4






--------------------------------------------------------------------------------





fiscal years of the Company preceding such termination of employment divided by
the applicable pay period (said Base Salary and average bonus being payable
pro-rata to the Executive on the Company's usual payroll dates)) and all other
benefits which would otherwise be payable hereunder for a period of twelve
months if the effective date of the termination of the Executive's employment
with the Company under this Section 4(d) occurs at least one year after the
Executive's Date of Hire and for a period of twenty-four months if the effective
date of the termination of the Executive's employment with the Company under
this Section 4(d) occurs at least five years after the Executive's Date of Hire;
provided, however, that if, prior to the end of such period, the Executive shall
obtain employment with another employer, the amounts otherwise payable pursuant
to this clause (ii) shall be reduced by the amount of compensation earned by the
Executive from his or her new employment during such period (except that in no
event shall any such reduction result in the Executive receiving an amount
pursuant to this clause (ii) that would be less than the amount the Executive
would have earned if his Base Salary, average Bonus and other benefits had been
continued for a period of six months following such termination);

(iii)  the Executive shall be entitled to any amounts owing but not yet paid
pursuant to Section 3(e);

(iv)  the Executive shall be entitled to his rights to indemnification under
Section 5 hereof; and

(v)  the Executive's vested Options shall be exercisable for one year from the
date of termination of Executive's employment, but in no event beyond the term
of the Options.

(e)  Termination for Good Reason.  (i) If, during the Employment Period, the
Executive terminates his employment hereunder for "Good Reason" (as such term is
defined in Section 4(e)(ii) hereof, he or she shall be entitled to all of the
payments and benefits specified by Sections 4(d)(i) through 4(d)(v) hereof,
inclusive, and, in addition, the Executive's Options shall be vested as if the
Executive had remained employed with the Company for an additional two years
from the date of termination of Executive's employment with the Company.

(ii)  For purposes of this Agreement, "Good Reason" shall mean, without the
Executive's express written consent, the occurrence of any one or more of the
following events:

(A)  a material breach of this Agreement by the Company;

(B)  the failure to elect or re-elect the Executive as a senior officer of the
Company;

(C)  a diminution of the Executive's responsibilities and authority described in
Section 2 resulting in responsibilities and authority in any material respect
inconsistent with the responsibilities and authority of a senior officer of the
Company, only after the Company shall have had an opportunity to cure (any such
cure to be effected within 30 days after appropriate written notice of the basis
for Good Reason is given to the Company by the Executive);

5






--------------------------------------------------------------------------------





(D)  a material reduction of any benefit enjoyed by the Executive or the failure
to continue the Executive's participation in any incentive compensation plan,
unless a plan providing a substantially similar economic opportunity is
substituted or all senior executives suffer a substantially similar reduction or
failure;

(E)  the relocation of the Executive's office to a location more than 50 miles
from Mansfield, Massachusetts; or

(F)  the failure of the Company to obtain the assumption in writing of its
obligation to perform this Agreement by any successor to all or substantially
all of the assets of the Company within 15 days after a merger, consolidation,
sale of assets or similar transaction.

(f)  Voluntary Termination.  If, during the Employment Period, the Executive
voluntarily terminates his employment hereunder for any reason other than Good
Reason, he shall be entitled to the payments specified by Sections 4(c)(iv)(A)
through 4(c)(iv)(C) hereof, inclusive.

(g)  Retirement.  Upon the Executive's "normal retirement date" as defined in
the Helix Technology Corporation Employees' Pension Plan, this Agreement shall
automatically terminate and the Executive shall be entitled to the payments
specified by Sections 4(c)(iv)(A) through 4(c)(iv)(C) hereof, inclusive.

5.  Indemnification.  To the fullest extent permitted by law, the Certificate of
Incorporation of the Company, the By-laws of the Company or any indemnification
agreement entered into between the Company and the Executive; the Executive (and
his heirs, executors and administrators) shall be indemnified by the Company and
its successors and assigns. The obligations of the Company pursuant to this
Section 5 shall survive the termination of the Employment Period, except as
otherwise provided herein.

6.  Non-Competition.  For a period of three years following termination of the
Executive's employment with the Company for any reason except, as set forth
below, the Executive agrees that he will not accept or continue to hold any
position in any capacity, whether as an employee, agent, consultant, investor;
director or otherwise, with any person, firm or corporation, whose present or
planned business is competitive with the business of the Company as it exists on
the date of the termination of the Executive's employment with the Company. In
the event the Executive's employment with the Company is terminated by the
Company without Cause or by the Executive for Good Reason, the foregoing
non-competition covenant shall apply for two years following the date of the
termination of the Executive's employment with the Company. The foregoing
non-competition covenant shall not apply to the Executive in any given instance
if the Board waives said covenant in writing with respect to that instance.
Ownership by the Executive of less than one percent (1%) of the outstanding
stock or securities in any business enterprise shall not itself be deemed to be
engaging in any activity prohibited by this Section 6. The provisions of this
Section 6 and of Section 7 shall survive the termination of this Agreement.

6






--------------------------------------------------------------------------------





7.  Trade Secrets.  If the Executive has not already done so, the Executive
agrees to execute and abide by the Company's standard form of agreement
presently in effect protecting the Company's inventions, patents and proprietary
and confidential information and the Executive agrees to execute and abide by
any subsequent agreement generally in effect for the Company's officers and key
employees.

8.  Insurance.  The Company may, at its election and for its benefit, insure the
Executive against disability, accidental loss or death and the Executive shall
submit to such physical examinations and supply such information as may be
required in connection therewith.

9.  Assignment.  The rights and benefits of the Executive hereunder shall not be
assignable, whether by voluntary or involuntary assignment or transfer. This
Agreement shall be binding upon, and inure to the benefit of, the successors and
assigns of the Company, and the heirs, executors and administrators of the
Executive, and shall be assignable by the Company to any entity acquiring
substantially all of the assets of the Company, whether by merger,
consolidation, sale of assets or similar transaction.

10.  Notices.  Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing and personally delivered, sent by certified or
registered mail or sent by overnight courier service as follows: if to the
Executive, to his address as set forth in the records of the Company, and if to
the Company, to the address of its principal executive offices, attention:
President, with a copy to Stanley Keller, Esquire, Palmer & Dodge LLP, 111
Huntington Avenue at Prudential Center, Boston, MA 02199, or to any other
address designated by any party hereto by notice similarly given.

11.  Waiver of Breach.  A waiver by the Company or the Executive of any breach
of any provision of this Agreement by the other party shall not operate or be
construed as a waiver of any other or subsequent breach by the other party.

12.  Entire Agreement.  This Agreement contains the entire agreement of the
parties with respect to the subject matter hereof and supersedes the agreement
dated August 9, 2002, between the Executive and the Company. This Agreement may
be modified only by an agreement in writing signed by the parties hereto.

13.  Severability.  In case any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement, but this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein. If, moreover, any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to time,
duration, geographical scope, activity or subject, it shall be construed, by
limiting and reducing it, so as to be enforceable to the extent compatible with
the applicable law as it shall then appear.

14.  Costs.  In the event that a dispute shall arise between the parties hereto
with respect to any term or provision of this Agreement or the subject matter
hereof, all costs and expenses (including attorney fees incurred by the Company
or the Executive associated with such dispute) shall be borne by the respective
party incurring such costs and expenses; provided,

7






--------------------------------------------------------------------------------





however, that if such dispute is ultimately determined in favor of Executive by
a court of competent jurisdictions, then the Company shall be required to
reimburse the Executive for up to an aggregate $100,000 of such costs and
expenses actually incurred by the Executive in connection with such dispute.

15.  Interpretation; Applicable Law.  This Agreement and its terms are subject
to reasonable interpretation by the Compensation Committee in its sole
discretion. The terms of this Agreement shall be governed by and construed in
accordance with the internal laws (as opposed to the conflict of laws
provisions) of the Commonwealth of Massachusetts.

16.  Complete Agreement.  This Agreement supersedes all other prior agreements
between the Executive and the Company concerning the Executive's employment with
the Company, and none of such agreements shall be of any force or effect
whatsoever; provided, however, that nothing contained herein shall be deemed to
limit or otherwise affect the provisions of any non-competition agreement or
code of conduct arrangement between the Executive and the Company or the
provisions of any other agreement, arrangement or policy concerning the
Executive and the Company that is unrelated to the subject matter of this
Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


 

HELIX TECHNOLOGY CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Robert J. Lepofsky

 

 

Robert J. Lepofsky

 

 

President

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Jay Zager

 

 

Jay Zager

 

8






--------------------------------------------------------------------------------

